DETAILED ACTION

Claims 1-5, 14-21 and 30-34 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/30/2020 and 12/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 17 and 33 are objected to because of the following informalities: the phrase “A method of selecting” and “A device of selecting”, respectively, is not understood. For example, how is a device “of” selecting? It appears that these claims should read “A method for selecting” and “A device for selecting”, respectively.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Line 1, the phrase “The method o according to claim 4” should read “The method according to claim 4”, removing the extraneous “o”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claim 17 and all the submodules and units recited in dependent claims 18-23 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, it is unclear to the examiner what 'structure' applicant is intending to reference when using this terminology. Figure 4 appears to just show boxes to represent these elements and the submodules and units recited in the dependent claims are not represented anywhere in the Figures.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 14-21 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17:
These claims recite the phrase “a target base graph selection strategy”, which is undefined in the claim and, therefore, renders this claim indefinite. Claims 2 and 18 define this strategy and should be moved into claims 1 and 17, respectively to overcome this specific rejection. Clarification and correction is required.
Claims 2-5, 14-16 and 18-21 and 30-32:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness.
Claim limitations “acquisition module”, “first determination module” and “second determination module” in claim 17 and all the submodules and units recited in dependent claims 18-23 and 30 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As such, the disclosure is devoid of any claims 17-23 and 30 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33 and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As such, claims 33 and 34 should be rewritten to include all the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-5, 14-21 and 30-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mathematical concept without significantly more. The claim(s) recite(s) mathematical concept (calculations) both verbally and numerically. This judicial exception is not integrated into a practical application because of the reasons below:
In analyzing independent claim 1:
A method of selecting a base graph of a low-density parity-check code, comprising: acquiring a data information length and a channel coding rate of to-be-encoded data (calculation step 2A - yes); determining a target base graph selection strategy according to the data information length and an information length range of a base graph (calculation step 2A - yes); and determining a target base graph for the to-be-encoded data according to the target base graph selection strategy and the channel coding rate (calculation step 2A - yes).
The inventive concept appears to be an improvement to the abstract idea itself.
The claim(s) does/do not include additional elements (Step 2B - no) that are sufficient to amount to significantly more than the judicial exception because the preamble here (selecting a base graph of a low-density parity-check code) does not positively add limitations to the claimed method, or further modify limitations recited in the body of the claim, and thus does not limit the claim.
Claim 17 recites similar limitations as claim 1 and is rejected as such. Claim 17 also recites a device of selecting a base graph, but is only described in the specification 
Dependent claims 2-5, 14-16, 18-21 and 30-32 recite additional mathematical concepts recited both verbally and with equations which describe the selecting a base graph of a low-density parity-check code process and recite no additional elements and there is nothing to amount to significantly more than the judicial exception within the dependent claims.
Even when viewed in combination, the additional elements in these claims do no more than further detail the mathematical calculations of the selecting a base graph of a low-density parity-check code process. These limitations therefore do not amount to significantly more, even when considered in combination, these additional elements represent mere instructions which cause the processor to perform mathematical calculations which cannot provide an inventive concept (Step 2B). Thus claims 1-5, 14-21 and 30-34 are not eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 14-20 and 30-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soriaga et al. (US-20180226988), hereinafter Soriaga.
Claim 1:
Soriaga teaches a method of selecting a base graph of a low-density parity-check code (Fig. 7), comprising: 
acquiring a data information length and a channel coding rate of to-be-encoded data (Fig. 7, Box 702);
determining a target base graph selection strategy according to the data information length and an information length range of a base graph (Fig. 7, Box 704); and 
determining a target base graph for the to-be-encoded data according to the target base graph selection strategy and the channel coding rate (Fig. 7, Boxes 704 and 706). (Figs. 5 and 7 and discussion therein).
Claims 17, 33 and 34:
These claims recite similar limitations as claim 1 and are rejected in like manner.
Claims 2 and 18:
Soriaga teaches determining the target base graph selection strategy according to the data information length and the information length range of the base graph, comprises: acquiring a first minimum information length Kminl and a first maximum information length Kmax1 of a first graph in the base graph; acquiring a second minimum information length Kmin2 and a second maximum information length Kmax2 of a second graph in the base graph; and determining the target base graph selection strategy based on a size relation among the data information length K and the first minimum information length, the first maximum information length, the second minimum information length, and the second maximum information length, wherein Kmin2 < Kmin1 ≤ Kmax2 < Kmax1. (To produce an LDPC graph corresponding to a desired information block length K and code rate R, each of the entries in the LDPC matrix representing the LDPC graph may be lifted (e.g., replaced with another matrix) by a lift size Z (e.g., Kb*Z=K). For example, if the LDPC graph is represented by a 3.times.3 matrix and a lift size Z of three is applied to the LDPC graph, the resulting lifted matrix is a 9.times.9 matrix. In effect, lifting is a technique for generating a relatively large LDPC code from multiple copies of a smaller code. The largest lift size Zmax represents the largest degree of parallelism that may be achieved per edge in the LDPC graph, corresponding to the largest information block length Zmax for an LDPC graph. In some examples, for an information block of a length K at a given code rate R, an encoder or decoder may select the particular LDPC base graph that maximizes the lift size Z, where Z<= Zmax, ¶¶ [0060]-[0065]).
Claims 3 and 19:
Soriaga teaches determining the target base graph selection strategy based on the size relation among the data information length K and the first minimum information length, the first maximum information length, the second minimum information length, and the second maximum information length, comprises: determining the target base graph selection strategy to be a first base graph selection strategy in a case that Kmin2.ltoreq.K<Kmin1; determining the target base graph selection strategy to be a second base graph selection strategy in a case that Kmin1.ltoreq.K.ltoreq.Kmax2; and determining the target base graph selection strategy to be a third base graph selection strategy in a case that Kmax2 < K ≤ Kmax1. (In some examples, for an information block of a length K at a given code rate R, an encoder or decoder may select the particular LDPC base graph that maximizes the lift size Z, where Z<= Zmax, ¶ [0065]. The encoder or decoder may select a particular LDPC graph based on a parallelism constraint at the receiver. Thus, the particular LDPC base graph may be selected based on the information block length K and the parallelism constraint P of the decoder, where P= Zmax (e.g., the parallelism constraint sets the maximum lift size). For example, assuming a smallest information block size K at a given rate R supported by multiple LDPC base graphs, the encoder or decoder may select the LDPC base graph that provides the largest lift size Z. As K increases, the encoder or decoder may continue to select the same LDPC base graph while the lift size is less than or equal to the parallelism constraint P. However, at the information block length K where the current LDPC base graphs lift size Z exceeds P, the encoder or decoder may switch to the LDPC base graph that provides the largest lift size Z that is less than or equal to P. This process may be repeated until the maximum information block length Kmax is reached, ¶ [0066]).
Claims 4 and 20:
Soriaga teaches determining the target base graph for the to-be-encoded data according to the target base graph selection strategy and the channel coding rate, comprises: acquiring a first minimum coding rate Rmin1 and a first maximum coding rate Rmaxl of the first graph in the base graph; acquiring a second minimum coding rate Rmin2 and a second maximum coding rate Rmax2 of the second graph in the base graph; comparing the channel coding rate R with the first minimum coding rate, the first maximum coding rate, the second minimum coding rate and the second maximum coding rate, and acquiring a result of the comparison; and determining the target base graph based on the target base graph selection strategy and the result of the comparison, wherein, Rmin2< Rmin1 < Rmax2 < Rmax1 (In some examples, for an information block of a length K at a given code rate R, an encoder or decoder may select the particular LDPC base graph that maximizes the lift size Z, where Z<= Zmax, ¶ [0065]. The encoder or decoder may select a particular LDPC graph based on a parallelism constraint at the receiver. Thus, the particular LDPC base graph may be selected based on the information block length K and the parallelism constraint P of the decoder, where P= Zmax (e.g., the parallelism constraint sets the maximum lift size). For example, assuming a smallest information block size K at a given rate R supported by multiple LDPC base graphs, the encoder or decoder may select the LDPC base graph that provides the largest lift size Z. As K increases, the encoder or decoder may continue to select the same LDPC base graph while the lift size is less than or equal to the parallelism constraint P. However, at the information block length K where the current LDPC base graphs lift size Z exceeds P, the encoder or decoder may switch to the LDPC base graph that provides the largest lift size Z that is less than or equal to P. This process may be repeated until the maximum information block length Kmax is reached, ¶ [0066]).
Claims 14 and 30:
Soriaga teaches after determining the target base graph for the to-be-encoded data, the method further comprises: generating a check matrix for the to-be-encoded data based on the target base graph, a target information length, and a target coding rate (Two or more LDPC base graphs may be maintained that are associated with different ranges of overlapping information block lengths. A particular LDPC base graph may be selected for an information block based on the information block length of the information block. Additional metrics that may be considered when selecting the LDPC base graph may include the code rate utilized to encode the information block and/or the lift size applied to each LDPC base graph to produce the information block length of the information block, Abstract, Fig. 4 and discussion therein).
Claims 15 and 31:
Soriaga teaches the target information length is acquired by adding the data information length with Kmin1-K zeros in a case that Kmin2 ≤ K< Kmin1 and Rmax2 < R ≤ Rmax1; otherwise, the target information length is equal to the data information length; wherein K denotes the data information length, Kmin1 denotes a first minimum To produce an LDPC graph corresponding to a desired information block length K and code rate R, each of the entries in the LDPC matrix representing the LDPC graph may be lifted (e.g., replaced with another matrix) by a lift size Z (e.g., Kb*Z=K). For example, if the LDPC graph is represented by a 3.times.3 matrix and a lift size Z of three is applied to the LDPC graph, the resulting lifted matrix is a 9.times.9 matrix. In effect, lifting is a technique for generating a relatively large LDPC code from multiple copies of a smaller code. The largest lift size Zmax represents the largest degree of parallelism that may be achieved per edge in the LDPC graph, corresponding to the largest information block length Zmax for an LDPC graph. In some examples, for an information block of a length K at a given code rate R, an encoder or decoder may select the particular LDPC base graph that maximizes the lift size Z, where Z<= Zmax, ¶¶ [0060]-[0065]).
Claims 16 and 32:
Soriaga teaches the target coding rate is equal to the channel coding rate (Additional metrics that may be considered when selecting the LDPC base graph may include the code rate utilized to encode the information block and/or the lift size applied to each LDPC base graph to produce the information block length of the information block (¶ [0007]). Select LDPC base graph may further be selected based, at least in part, on a code rate utilized to encode the information block (¶ [0013])).

Allowable Subject Matter
Claims 5 and 21 would be allowable if rewritten to overcome the objections (claim 5) and the rejection(s) under 35 U.S.C. 112(b), 112(d) and 112(f) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, fourth paragraph and sixth paragraph and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soriaga et al. (US-20180234114) teaches the graph 400 shown in FIG. 4 may be considered a base graph. As used herein, the term "base graph" refers to an LDPC graph having dimensions less than that necessary to produce the minimum codeword length utilized in a wireless communication network (e.g., the radio access network 100 shown in FIG. 1). To produce an LDPC graph corresponding to a desired information block length K and code rate R, each of the elements in the LDPC parity -check matrix representing the LDPC graph may be lifted (e.g., replaced with another matrix) by a lift size Z (e.g., Kb*Z=K. For example, if the base graph is represented by a 3X3 matrix and a lift size Z of three is applied to the base graph, the resulting lifted parity -check matrix is a 9X9 matrix to support a codeword having nine code bits (e.g., where each column in the matrix is associated with a set of three of the code bits). In effect, lifting is a technique for generating a relatively large LDPC code from multiple copies of a smaller base code. The largest lift size Zmax represents the largest degree of parallelism that may be achieved per edge in the base graph, corresponding to the largest information block length Kmax.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        04/21/2021